On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed upon the ground that the Appellate Term’s determination of reversal was not on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal (CPL 450.90 [2] [a]). Although the Appellate Term stated that its reversal was on the law, it was based on a claimed error which was not preserved and does not present a question of law for review by this court (People v Dercole, 52 NY2d 956). In view of the dismissal of the appeal we have not reached the merits and our disposition may not be considered approval of the ruling below that defendant was not properly informed of his statutory right to be represented by an attorney.